MEMORANDUM**
Ljubomir Atanasoff appeals pro se the district court’s judgment dismissing, for failure to state a claim, his 42 U.S.C. § 1983 action alleging that officials of Fountain Hills, Arizona violated his constitutional rights by denying a building permit in 1993. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000), and we affirm.
The district court properly dismissed Atanasoffs action because his claims are time-barred. See Ariz.Rev.Stat. § 12-542(1) (establishing two year statute of limitations); De Luna v. Farris, 841 F.2d 312, 315 (9th Cir.1988).
Atanasoffs remaining contentions lack merit.
We deny appellees’ request for sanctions without prejudice to the filing of a separate motion pursuant to Fed. R.App. P. 38 and 9th Cir. Rule 39-1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *972courts of this circuit except as provided by Ninth Circuit Rule 36-3.